OPINION — AG — ** CONTRACT WITH FARMERS — VEGETABLES — STATE AGENCY ** ALTHOUGH VEGETABLES PROCEEDED AND CANNED AT THE OKLAHOMA STATE PENITENTIARY AT MCALESTER, WHOLLY OR PARTIALLY BY CONVICTS (PRISONERS) THEREIN, MAY NOT BE SOLD OR DISTRIBUTED IN THIS STATE, BY OR FOR THE STATE, TO OTHER DEPARTMENTS, INSTITUTIONS AND AGENCIES OF THIS STATE AND ITS POLITICAL SUBDIVISIONS, AND OTHER TAX SUPPORTED INSTITUTIONS, AND NON PROFIT CHARITABLE AGENCIES FOR DISTRIBUTION TO THE NEEDY, 'IF' THEY ARE GENERALLY MANUFACTURED OR PRODUCED BY PRIVATE INDUSTRY IN THE STATE, VEGETABLES PROCESSED AND CANNED AT SAID INSTITUTIONS MAY BE SOLD OR DISTRIBUTED BY OR FOR THE STATE TO THOSE DEPARTMENTS, INSTITUTIONS AND AGENCIES, EVEN THOUGH THEY ARE GENERALLY MANUFACTURED OR PRODUCED BY PRIVATE INDUSTRY IN OKLAHOMA, AND THAT, THEREFORE, FOR THAT PURPOSE, THE STATE BOARD OF PUBLIC AFFAIRS, IF IT HAS ESTABLISHED A CANNING FACTORY AT SAID INSTITUTION IN THE INTERESTS OF THE HEALTH, WELFARE AND CONTENTMENT OF THE INMATES OF THE PROMOTION OF DISCIPLINE IN SAID INSTITUTION, MAY PURCHASE, OR CONTRACT TO PURCHASE, FROM ANY FUNDS AVAILABLE THEREFOR, VEGETABLES TO BE PROCESSED AND CANNED AT THE INSTITUTION AND SOLD OR DISTRIBUTED TO THE DEPARTMENTS, INSTITUTIONS AND AGENCIES MENTIONED, AND MAY DO SO WHETHER OR NOT CANNED VEGETABLES ARE GENERALLY MANUFACTURED OR PRODUCED BY CANNING AND SELLING THE SAME TO OTHERS, IF CANNED VEGETABLES ARE NOT GENERALLY MANUFACTURED OR PRODUCED BY PRIVATE INDUSTRY IN OKLAHOMA; BUT THAT, IF CANNED VEGETABLES ARE GENERALLY MANUFACTURED OR PRODUCED BY PRIVATE INDUSTRY IN OKLAHOMA, THE SAME COULD NOT BE SOLD OR DISTRIBUTED TO OTHERS THAN STATE DEPARTMENT ETC., AND THE BOARD COULD NOT LEGALLY BUY, OR CONTRACT TO BUY, VEGETABLES FOR THE PURPOSE OF PROCESSING AND CANNING THEM, WHOLLY OR PARTIALLY BY CONVICT LABOR AND SELLING THEM TO OTHERS. (ENTERPRISE, INMATES, PRISONERS WORK, LABOR) CITE: ARTICLE II, SECTION 31, 57 Ohio St. 132 [57-132], 74 Ohio St. 123 [74-123], (JAMES C. HARKIN)